Dykman, J.
This is an appeal from an order made at special term directing the issuance of a peremptory mandamus to Frederick W. Bleckwen, the receiver of taxes of Long Island City, commanding him to sell such parcels of *565land as are liable to sale for assessments levied under chapter 326 of the Laws of 1874, entitled “An act to provide for the improvements in and adjoining the First ward of Long Island City, ” and the several acts amendatory thereof, and supplementary thereto. The defendant insists upon the necessity of the issuance of a warrant to him before he can be required to make the sale contemplated by the statute. A careful examination of the statute satisfies us that no warrant is essential, and that all lots on which any assessment remains unpaid at the expiration of 10 years from the filing of the assessment roll affecting such lots shall be advertised and sold for the payment of unpaid assessments, and that the defendant requires no warrant for such advertisement and sale. The order appealed from should be affirmed, with $10 costs and disbursements.